DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, and 5-11 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A drive device comprising: a motor for traveling; an inverter configured to drive the motor by switching a plurality of switching elements; an electric power storage device configured to transmit and receive electric power to and from the motor through the inverter; and an electronic control unit configured to: generate a first pulse width modulation signal of the switching elements in a first time interval Δt1 by comparison of a voltage command of each phase according to a torque command of the motor and a carrier wave voltage and switch the switching elements with the first pulse width modulation signal, as a first pulse width modulation control; generate a second pulse width modulation signal of the switching elements in a second time interval Δt2, the second time interval Δt2 being longer than the first time interval Δt1, by extending a generation cycle of a pulse width modulation signal to be longer in a second pulse width modulation control than in the first pulse width modulation control based on a modulation factor and a voltage phase of a voltage according to the torque command and a pulse count per unit cycle of an electric angle of the motor and switch the switching elements with the second pulse width modulation -2-Application No.: 15/724,520 Attorney Docket No.: 07057.1158-00000 signal, as the second pulse width modulation control, a switching wherein the electronic control unit is configured to: permit the execution of the second pulse width modulation control when the high controllability is not requested, and to inhibit the execution of the second pulse width modulation control when the high controllability is requested, execute the first pulse width modulation control when a target operation point of the motor is outside a predetermined area even in a case where the high controllability is not requested and the execution of the second pulse width modulation control is permitted, and generate the second pulse width modulation signal of the switching elements such that, in the second pulse width modulation control, a harmonic component of a desired order is reduced and a total loss of loss of the motor and loss of the inverter is reduced more than in the first pulse width modulation control.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose:
A drive device comprising: a motor for traveling; an inverter configured to drive the motor by switching a plurality of switching elements; an electric power storage device configured to transmit and receive electric power to and from the motor through the inverter; and an electronic control unit configured to: generate a first pulse width modulation signal of the switching elements in a first time interval Δt1 by comparison of a voltage command of each phase according to a torque command of the motor and a carrier wave voltage and switch the switching elements with the first pulse width modulation signal, as a first pulse width modulation control; generate a second pulse width modulation wherein the electronic control unit is configured to: permit the execution of the second pulse width modulation control when the high controllability is not requested, and to inhibit the execution of the second pulse width modulation control when the high controllability is requested, execute the first pulse width modulation control when a target operation point of the motor is outside a predetermined area even in a case where the high controllability is not requested and the execution of the second pulse width modulation control is permitted, and generate the second pulse width modulation signal of the switching elements such that, in the second pulse width modulation control, a harmonic component of a desired order is reduced and a total loss of loss of the motor and loss of the inverter is reduced more than in the first pulse width modulation control.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846 

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846